08/22/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 22-0238



                             No. DA 22-0238

STATE OF MONTANA,

           Plaintiff and Appellee,
     v.

JOSEPH BRIAN MCELROY,

           Defendant and Appellant.


                                 GRANT

     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until September 21, 2022, to

prepare, file, and serve the Appellant’s opening brief.




                                                                 Electronically signed by:
                                                                       Mike McGrath
                                                          Chief Justice, Montana Supreme Court
                                                                      August 22 2022